Citation Nr: 0937350	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-10 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to a disability evaluation greater than 50 
percent for a depressive disorder.

2.  Entitlement to a disability evaluation greater than 40 
percent for status post radical prostatectomy for prostate 
cancer with urinary incontinence.

3.  Entitlement to an effective date earlier than December 
22, 2006 for total disability resulting in individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1959 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and August 2008 rating 
decisions of the Department of Veterans Affairs Regional 
Office in Portland, Oregon.


FINDING OF FACT

In August 2009, prior to the promulgation of a decision in 
the appeal, the Board received specific written notification 
from the Veteran that he was withdrawing his claims for a 
disability evaluation greater than 50 percent for depressive 
disorder, a disability evaluation greater than 40 percent for 
status post radical prostatectomy for prostate cancer with 
urinary incontinence, and an effective date earlier than 
December 22, 2006 for TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran of 
entitlement to a disability evaluation greater than 50 
percent for depressive disorder; entitlement to a disability 
evaluation greater than 40 percent for status post radical 
prostatectomy for prostate cancer with urinary incontinence; 
and entitlement to an effective date earlier than December 
22, 2006 for TDIU, have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(a), (b), (c) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
and 20.202.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by her authorized 
representative.  38 C.F.R. § 20.204(a).

In March 2006, the Veteran filed a substantive appeal after 
being furnished a statement of the case.  At that time, the 
following issues were before the Board: entitlement to a 
disability evaluation greater than 10 percent for depressive 
disorder, and entitlement to a disability evaluation greater 
than 40 percent for status post radical prostatectomy for 
prostate cancer with urinary incontinence.

In a January 2008 rating decision, the RO increased the 
Veteran's disability evaluation for depressive disorder to 50 
percent, effective December 22, 2006.  The issue remained on 
appeal.

In an August 2008 rating decision, the RO granted entitlement 
to TDIU effective December 22, 2006, with which the Veteran 
disagreed.

In April 2009, the Veteran filed a substantive appeal after 
being furnished a statement of the case.  At that time, the 
following issues were now before the Board: entitlement to a 
disability evaluation greater than 50 percent for depressive 
disorder, entitlement to a disability evaluation greater than 
40 percent for status post radical prostatectomy for prostate 
cancer with urinary incontinence, and entitlement to an 
effective date earlier than December 22, 2006 for TDIU.

In a statement received by the RO in August 2009, the Veteran 
made clear that he wished to withdraw the claims being 
appealed.  Specifically, he stated, "I wish to withdraw my 
appeal for increased rating on my depression and affects of 
prostatectomy and the earlier effective date of my Individual 
Unemployability."

The Board finds that the Veteran has withdrawn this appeal 
and there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.

ORDER

The claims of entitlement to a disability evaluation greater 
than 50 percent for depressive disorder, entitlement to a 
disability evaluation greater than 40 percent for status post 
radical prostatectomy for prostate cancer with urinary 
incontinence, and entitlement to an effective date earlier 
than December 22, 2006 for TDIU, is dismissed.

____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


